Vanguard Asset Allocation Fund Supplement to the Prospectus and Summary Prospectus Dated January 28, 2010 Prospectus and Summary Prospectus Text Changes Under the heading Investment Advisor in the Fund Summary section, the following text replaces similar text: Mellon Capital Management Corporation Portfolio Managers Charles J. Jacklin, President, Chief Executive Officer, and Member of the Board of Directors of Mellon Capital. He has co-managed the Fund since 2001. Thomas F. Loeb , Chairman of the Board and co-founder of Mellon Capital. He has co-managed the Fund since its inception in 1988. Prospectus Text Changes Under the heading Investment Advisor in the More on the Fund section, the following text replaces similar text: The managers primarily responsible for the day-to-day management of the Fund are: Charles J. Jacklin , President, Chief Executive Officer, and Member of the Board of Directors of Mellon Capital. He has worked in investment management since 1990; has been with Mellon Capital since 1994; and has co-managed the Fund since 2001. Education: B.S., University of Maryland; M.B.A., University of Illinois; Ph.D., Stanford University. Thomas F. Loeb , Chairman of the Board and co-founder of Mellon Capital. He has worked in investment management since 1970; has been with Mellon Capital since its founding in 1983; and has co-managed the Fund since its inception in 1988. Education: B.S., Fairleigh Dickinson University; M.B.A., University of Pennsylvania. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 78 112010
